     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1362 Page 1 of 21



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ABDOULAYE DIALLO; WILLIAM                          Case No.: 18-CV-1793 JLS (JLB)
      MERRITT,
12
                                       Plaintiffs,       ORDER GRANTING DEFENDANTS
13                                                       REDWOOD INVESTMENTS, LLC,
      v.                                                 AND CHI KUANG HWANG’S
14
                                                         MOTION TO DISMISS SECOND
      REDWOOD INVESTMENTS, LLC;
15                                                       AMENDED COMPLAINT
      SOCAL METRO HOLDINGS, LLC;
16    CHRISTOPHER CARNES; TONIKA
      MILLER; CHI KUANG HWANG,                           (ECF No. 68)
17
                                     Defendants.
18
19          Presently before the Court is the Motion to Dismiss Second Amended Complaint
20    filed by Defendants Redwood Investments, LLC (“Redwood”), and Chi Kuang Hwang
21    (collectively, “Moving Defendants”) (“Mot.,” ECF No. 68). Also before the Court are
22    Plaintiffs Abdoulaye Diallo and William Merritt’s (collectively, “Plaintiffs”) Opposition
23    to the Motion (“Opp’n,” ECF No. 69) and Moving Defendants’ Reply in support thereof
24    (“Reply,” ECF No. 70). The Court vacated the hearing on the Motion and took it under
25    submission without oral argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No.
26    74. Having carefully reviewed the pleadings, the Parties’ arguments and evidence, and the
27    law, the Court GRANTS Moving Defendants’ Motion WITH LEAVE TO AMEND.
28    ///

                                                     1
                                                                               18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1363 Page 2 of 21



1                                               BACKGROUND1
2            The Court has attempted to distill the complex and troubling facts of the Second
3     Amended Complaint (“SAC,” ECF No. 67), spanning 232 paragraphs over 30 pages, as
4     concisely as possible.
5     I.     The First Grant Deed
6            Mr. Merritt received a “notice of special tax lien,” dated March 17, 2018, indicating
7     that he was in default on his property taxes. SAC ¶ 23. On or about the evening of April
8     30, 2018,2 after Mr. Merritt had been drinking heavily all day, id. ¶ 27, Defendant Tonika
9     Miller, a real estate agent, id. ¶ 14, and Defendant Christopher Carnes, her husband, id. ¶
10    13, showed up at Mr. Merritt’s house, id. ¶ 24, situated at 4026 Charles Street, La Mesa,
11    CA 91941 (the “Property”). Id. ¶¶ 9, 16.
12           Redwood is a California limited liability company located in Dana Point, California,
13    which “deals in real estate transactions.” Id. ¶¶ 11, 218. Redwood is managed by Mr.
14    Hwang. See id. ¶ 13. Plaintiffs allege that Mr. Carnes and Ms. Miller were commissioned
15    by Redwood and SoCal to obtain properties financed by Redwood and subsequently sold
16    to SoCal. Id. ¶ 26. Plaintiffs allege that “each of the named Defendants was at all times
17    mentioned herein, the agent, employee, partner and/or representative of one or more of the
18    remaining Defendants and was acting within the course and scope of such relationship,”
19    and that “each of the Defendants herein gave consent to, ratified and authorized the acts
20    alleged herein to each of the remaining Defendants.” Id. ¶ 15. Plaintiffs also claim that
21    “[a]ll of the defendants have contractual or other relationships with each other.” Id. ¶ 192.
22    ///
23
24
25    1
        The facts alleged in Plaintiffs’ Second Amended Complaint (“SAC,” ECF No. 67) are accepted as true
      for purposes of this Motion. See Vasquez v. Los Angeles Cnty., 487 F.3d 1246, 1249 (9th Cir. 2007)
26    (holding that, in ruling on a motion to dismiss, the Court must “accept all material allegations of fact as
      true”).
27
28
      2
        At one point the SAC states the date as “May 30, 2018,” but the Court assumes this is a typographical
      error. See SAC ¶ 151.

                                                          2
                                                                                            18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1364 Page 3 of 21



1            Mr. Carnes and Ms. Miller, acting as agents of Redwood and SoCal, offered Mr.
2     Merritt a case of beer. Id. ¶¶ 25, 28. They then took Mr. Merritt to a Claim Jumper
3     Restaurant and Saloon in La Mesa, California, and offered to help him with the back taxes
4     on his Property and his utilities if he signed a document (the “First Grant Deed”). Id.
5     ¶¶ 30–33. Mr. Carnes and Ms. Miller did not inform Mr. Merritt that they intended to take
6     the Property from him. Id. ¶ 39. Intoxicated, Mr. Merritt signed and notarized the First
7     Grant Deed, purporting to transfer ownership of the Property to Mr. Carnes. Id. ¶¶ 34–37.
8            On May 2, 2018, Mr. Carnes recorded the First Grant Deed at the San Diego County
9     Recorder’s Office. Id. ¶¶ 38, 47–48. While at the Recorder’s Office, Mr. Carnes and Ms.
10    Miller e-mailed and/or texted a copy of the recorded First Grant Deed to Redwood, SoCal,
11    and Mr. Hwang, “in order to inform their co-conspirators of their success in obtaining the
12    grant deed from Mr. Merritt,” id. ¶ 47, and sent another copy by mail to Mr. Carnes at an
13    address in Missouri, id. ¶ 48. Plaintiffs allege that Mr. Carnes and Ms. Miller, “in
14    association and conspiracy with all other Defendants, caused the fraudulent grant deed
15    obtained from Mr. Merritt to be sent through the interstate United States mails by recording
16    it at the San Diego recorder’s office with instructions to have it mailed to” Mr. Carnes at
17    an address in Missouri. Id. ¶ 95; see also id. ¶ 151.
18           On or around May 2, 2018, Redwood and Mr. Hwang paid the back taxes due on the
19    Property in the amount of $36,137.81, approximately twice the back taxes of $18,137.81
20    actually due on the Property. Id. ¶¶ 57, 156–58.3 Thus, when Plaintiffs went to pay the
21    back taxes at the San Diego County Assessor’s Office, they were turned away. Id. ¶ 57.
22    Plaintiffs allege that Redwood “knowingly received stolen property from Defendant
23    Carnes and Miller through a purchase and sale agreement to purchase the subject property.”
24    Id. ¶ 159. Plaintiffs further claim that Redwood “provided no contract to purchase the
25    property from Mr. Merritt,” id. ¶ 160; “provided no legally bargained for consideration for
26
27
28
      3
        Plaintiffs allege Redwood overpaid the back taxes “in order to make it harder for [Mr. Merritt] to pay
      the funds back and regain control of the property.” SAC ¶ 158.

                                                         3
                                                                                          18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1365 Page 4 of 21



1     the property of Mr. Merritt,” id. ¶ 161; and paid the back taxes “[w]ithout a contractual
2     interest or legitimate business purpose,” id. ¶ 162. Plaintiffs allege that “Defendant Hwang
3     caused the RICO enterprise, Redwood Investments, LLC, to pay the property taxes on the
4     subject property in order to fraudulently obtain, and thereafter fraudulently transfer, the
5     subject property.” Id. ¶ 163.
6     II.    The Quitclaim Deed
7            Also on or around May 2, 2018, unaware of the First Grant Deed, Plaintiff
8     Abdoulaye Diallo offered to purchase the Property from Mr. Merritt for $260,000. Id.
9     ¶ 54. On or around May 4, 2018, Mr. Merritt and Mr. Diallo signed a contract for the sale
10    of the Property, and Mr. Merritt also signed a quitclaim deed purportedly transferring the
11    Property to Mr. Diallo. Id. ¶ 55. Mr. Merritt and Mr. Diallo recorded the quitclaim deed
12    the same day, at which time they discovered the recorded First Grant Deed. Id. ¶¶ 56, 58.
13    III.   The Second Grant Deed
14           In New York, another grant deed (the “Second Grant Deed”) was purportedly
15    executed on or around June 6, 2018, and notarized on or around June 19, 2018, supposedly
16    transferring the Property from Mr. Diallo to Mr. Carnes. Id. ¶¶ 61–63, Ex. 4.
17           The Mr. Diallo who signed the Second Grant Deed is not the same Mr. Diallo who
18    is a party to this action; rather, he lives in Brooklyn, New York. Id. ¶¶ 64, 71. The Mr.
19    Diallo who is a party to this action “had no knowledge or involvement in preparing the
20    [Second Grant Deed],” “did not sign it,” “did not know about it,” and “was not in the State
21    of New York” at the relevant time. Id. ¶ 71.
22           Plaintiffs allege that “Defendants defrauded Abdoulaye Diallo#2 into signing a fake
23    grant deed for the sole purpose of creating a ‘clean’ chain of title in the San Diego County
24    Records in favor of Christopher Carnes.” Id. ¶ 72; see also id. ¶ 185 (alleging all
25    Defendants “acted together to defraud Abdoulaye Diallo#2”). “This enabled Christopher
26    Carnes to transact title to Redwood Investments, LLC, through escrow which would not
27    have been possible while the name ‘Abdoulaye Diallo’ remained on title.”             Id. In
28    connection with the Second Grant Deed, Ms. Miller e-mailed the Mr. Diallo living in

                                                     4
                                                                                18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1366 Page 5 of 21



1     Brooklyn several documents, including a “Relinquishment of Ownership in Error” that
2     indicates, when recorded, it should be mailed to Redwood. Id. ¶¶ 75–77; see also id. Ex.
3     4. Thus, Plaintiffs allege that Redwood and Hwang “participated in the manufacture of the
4     fake [Second Grant Deed],” id. ¶ 189, and that Redwood “is directly tied to the fraudulent
5     signing and fraudulent filing of the [Second Grant Deed],” id. ¶ 78.
6            On or about June 28, 2018,4 the Second Grant Deed was recorded in San Diego
7     County. Id. ¶ 61. A copy of the recorded Second Grant Deed was mailed by the San Diego
8     Recorder’s Office, at Mr. Carnes and Ms. Miller’s instruction, to Mr. Carnes at an address
9     in Missouri, id. ¶¶ 70, 98, and also was e-mailed by Mr. Carnes and Ms. Miller from their
10    apartment in North Hollywood, California, to Redwood, SoCal, and Mr. Hwang. Id. ¶¶ 82,
11    101. Plaintiffs allege that, in so doing, “[a]ll other Defendants, acting in concert with
12    Defendants Miller and Carnes, committed the acts of fraud, mail fraud, and wire fraud.”
13    Id. ¶ 102.
14           Plaintiffs claim that “[a]ll Defendants, and each of them, conspired together to
15    fraudulently file false grants deeds in violation of California Penal Code § 115.” Id. ¶ 84.
16    They further claim that “Defendants, and each of them, in procuring both the fraudulent
17    grant deeds . . . in favor of Defendant Carnes committed the criminal act of mail fraud.”
18    Id. ¶ 85. Finally, they claim that “Defendants, and each of them, in causing the fraudulent
19    grant deeds . . . to be filed in favor of Defendant Carnes committed the criminal act of wire
20    fraud.” Id. ¶ 86. Plaintiffs broadly allege that “[a]ll Defendants acted in association and
21    conspiracy by use of the telephone, mail, email or other communication facilities to
22    communicate with each other regarding the conspiracy and to complete the unlawful
23    execution of the grant deed and filing in the County Recorder’s office,” and that this
24    constitutes racketeering activity. Id. ¶¶ 170–71.
25    ///
26
27    4
        Although the SAC says the Second Grant Deed was recorded on or around June 19, 2018, SAC ¶ 80, the
28    Second Grant Deed indicates on its face that it was recorded on June 28, 2018, see id. Ex. 4. Accordingly,
      the Court assumes that “June 19” is a typographical error.

                                                          5
                                                                                            18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1367 Page 6 of 21



1     IV.      Other Predicate Acts
2              Beyond these predicate acts related to the Property, Plaintiffs allege that Ms. Miller
3     and Mr. Carnes have been involved in multiple fraudulent and criminal real estate
4     activities. See id. ¶¶ 103–25, Ex. 5. Plaintiffs attach to the SAC a Felony Complaint filed
5     in San Mateo County, California, alleging that Ms. Miller and an individual who is not a
6     party to the instant case engaged in the felonious recording of a forged instrument. See
7     generally id. Ex. 5. Plaintiffs claim that one of the fraudulent transactions concerned a
8     property located on Sunkist Drive in Oakland, California (the “Sunkist Property”), which
9     belonged to a third party and not Plaintiffs. Id. ¶¶ 115–25.
10             Plaintiffs also allege that Redwood and Mr. Hwang, see id. ¶¶ 126–34, and SoCal,
11    see id. ¶¶ 135–44, have been involved in various fraudulent and criminal real estate
12    transactions. They claim that Redwood “participated in financing the fraudulent sale of”
13    the Sunkist Property to a company named Pristine Holdings, LLC, on or about March 14,
14    2018. Id. ¶ 126. They also allege that Redwood and Mr. Hwang engaged in a fraudulent
15    real estate transaction concerning another property owned by a third party, Allan
16    Hallenbeck, in Laguna Hills, California (the “Hallenbeck Property”). Id. ¶¶ 127–34.
17    Plaintiffs claim Redwood and Mr. Hwang swindled Mr. Hallenbeck out of $8,000 and also
18    defrauded the bank involved in the sale via a “flopping” transaction. Id. ¶¶ 133–34.
19    Plaintiffs do not appear to allege that Redwood or Mr. Hwang were involved in any of the
20    allegedly fraudulent activities undertaken by SoCal. See id. ¶¶ 135–44.
21             Plaintiffs allege on information and belief that all Defendants “used the telephone,
22    mail, email or other communication facilities to complete similar unlawful executions of
23    grant deeds and filings in the County Recorder’s office against many other individuals in
24    real estate transactions.” Id. ¶ 172. Because all the Defendants “each have been involved
25    in multiple, serial, real estate fraud and swindle transactions,” they “[e]ach have a high
26    probability of continuing to engage in similar real estate fraud activity in the future.” Id.
27    ¶ 215.
28    ///

                                                      6
                                                                                   18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1368 Page 7 of 21



1     V.       The RICO Enterprise
2              Plaintiffs mostly assert that the “RICO enterprise” is Redwood, including in their
3     first cause of action for “civil RICO.” See, e.g., id. ¶¶ 149, 163, 169, 197, 199, 202, 206–
4     08, 218. However, at several points in the SAC, Plaintiffs assert that the enterprise is
5     “Redwood Investments, LLC and or SoCal Metro Holdings, LLC.” See id. ¶¶ 192–93,
6     195. And, at one point, Plaintiffs allege that “Defendant SoCal is also a RICO enterprise.”
7     Id. ¶ 201. Plaintiffs allege that the enterprise has moved “Money, Funding, documents
8     purporting to transfer real property, and other services . . . in interstate commerce.” Id.
9     ¶ 218.
10             Plaintiffs claim that “[a]ll of the defendants agreed to participate in and assist the
11    enterprise with full knowledge of its overall aim of operating a RICO enterprise in the guise
12    of a real estate investment firm.” Id. ¶ 145; see also id. ¶ 195. Plaintiffs assert that Mr.
13    Hwang “makes all of the enterprise’s important decisions,” id. ¶ 196, including its
14    “financial decisions,” id. ¶ 197, and that he “mastermind[ed] and orchestrate[d] the
15    fraudulent transaction that occurred as alleged herein,” id. ¶ 210. Plaintiffs also claim that
16    Mr. Hwang “provides financing to the RICO enterprise in executing fraudulent real estate
17    transactions.” Id. ¶ 198. Plaintiffs allege that Mr. Hwang solicited SoCal to serve as a
18    “straw-man third-party purchaser” of the Property and others. Id. ¶ 200.
19    VI.      Procedural History
20             On August 3, 2018, Mr. Merritt and Dasha Riley5 filed the instant action in this Court
21    alleging causes of action for (1) violation of the Racketeer Influence and Corrupt
22    Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq.; (2) civil conspiracy to commit
23    wire fraud; (3) expungement of fraudulent grant deeds; and (4) constructive fraud. See
24    generally ECF No. 1. On September 20, 2018, Plaintiffs filed a proof of service indicating
25    that SoCal was served through its registered agent, Trish Rosano of Solutions, Inc., on
26
27    5
        Ms. Riley allegedly purchased Mr. Merritt’s Property on July 23, 2018, see ECF No. 1 ¶ 18, after
28    Mr. Diallo’s purported purchase of the Property on May 4, 2018. Consequently, she is no longer a party
      to this action, having been replaced in the Second Amended Complaint by Mr. Diallo.

                                                        7
                                                                                        18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1369 Page 8 of 21



1     August 24, 2018, see generally ECF No. 7, and requested entry of default as to SoCal. See
2     generally ECF No. 8. The Clerk entered default as to SoCal on September 24, 2018. See
3     ECF No. 9.
4            On October 3, 2018, Plaintiffs filed their First Amended Complaint (“FAC”), adding
5     a fifth cause of action for Elder Financial Abuse in violation of California Welfare and
6     Institutions Code §§ 15600 et seq. See generally ECF No. 13. On October 17, 24, and 26,
7     2018, respectively, Mr. Carnes, Redwood and Mr. Hwang, and Ms. Miller filed Motions
8     to Dismiss the FAC. See ECF Nos. 27, 30, 32. The Court vacated the hearing on the
9     motions, see ECF No. 41, and, on August 6, 2019, issued an Order dismissing with
10    prejudice Plaintiffs’ second cause of action, dismissing without prejudice Plaintiffs’ first
11    cause of action, and declining to exercise supplemental jurisdiction over the remaining
12    state law claims. See generally ECF No. 54. The Court further denied as moot the motion
13    for default judgment as to SoCal. See id. The Court granted Plaintiffs thirty days in which
14    to file an amended complaint. See id. at 22.
15           On September 3, 2019, Plaintiffs filed an ex parte motion seeking additional time to
16    file an amended complaint. See ECF No. 56. The Court extended the deadline for Plaintiffs
17    to file an amended complaint to October 7, 2019. See ECF No. 59. Plaintiffs subsequently
18    requested a second extension, see ECF No. 63, which was denied, see ECF No. 66.
19           Plaintiffs filed their Second Amended Complaint (“SAC”) on October 7, 2019. See
20    ECF No. 67. The SAC alleges two causes of action against all Defendants: (1) “Civil
21    RICO” and (2) “RICO Conspiracy.”6 See generally id. Redwood and Mr. Hwang filed the
22    instant Motion on October 21, 2019. See ECF No. 68. On December 6, 2019, Plaintiffs
23    requested entry of default against Mr. Carnes, Ms. Miller, and SoCal; however, the Clerk
24    did not enter default due to Plaintiffs’ failure to provide proof of service to the defendants
25    in question. See ECF Nos. 71–73.
26
27
28
      6
       The SAC alleges a third and final cause of action, “to cancel fraudulent grant deeds,” against Mr. Carnes
      only. See SAC ¶¶ 228–32.

                                                          8
                                                                                            18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1370 Page 9 of 21



1                                       LEGAL STANDARD
2           Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
3     defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
4     generally referred to as a motion to dismiss. The Court evaluates whether a complaint
5     states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
6     Procedure 8(a), which requires a “short and plain statement of the claim showing that the
7     pleader is entitled to relief.”   Although Rule 8 “does not require ‘detailed factual
8     allegations,’ . . . it [does] demand more than an unadorned, the-defendant-unlawfully-
9     harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
10    Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to
11    provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and
12    conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
13    Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A
14    complaint will not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual
15    enhancement.’” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at 557).
16          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
17    accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
18    Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
19    when the facts pled “allow the court to draw the reasonable inference that the defendant is
20    liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
21    556). That is not to say that the claim must be probable, but there must be “more than a
22    sheer possibility that a defendant has acted unlawfully.” Id. Facts “‘merely consistent
23    with’ a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting
24    Twombly, 550 U.S. at 557). Further, the Court need not accept as true “legal conclusions”
25    contained in the complaint. Id. This review requires context-specific analysis involving
26    the Court’s “judicial experience and common sense.” Id. at 678 (citation omitted).
27    “[W]here the well-pleaded facts do not permit the court to infer more than the mere
28    possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the

                                                   9
                                                                                18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1371 Page 10 of 21



1     pleader is entitled to relief.’” Id.
2            “In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
3     all facts alleged in the complaint, and draw all reasonable inferences in favor of the
4     plaintiff.” Wi-LAN Inc. v. LG Elecs., Inc., 382 F. Supp. 3d 1012, 1020 (S.D. Cal. 2019)
5     (citing Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938,
6     945 (9th Cir. 2014)). Moreover, “[a] document filed pro se is to be liberally construed,
7     and a pro se complaint, however inartfully pleaded, must be held to less stringent standards
8     than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)
9     (internal quotation marks omitted) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976); Fed.
10    R. Civ. P. 8(f) (“All pleadings shall be so construed as to do substantial justice”)); see also
11    Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that Iqbal did not alter the
12    “obligation” to construe pro se pleadings liberally).7
13           The Court will grant leave to amend unless it determines that no modified contention
14    “consistent with the challenged pleading . . . [will] cure the deficiency.” DeSoto v. Yellow
15    Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v.
16    Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
17                                                 ANALYSIS
18           A.      First Cause of Action for “Civil RICO”
19           Plaintiffs allege civil RICO violations as to all Defendants predicated on alleged
20    federal wire and mail fraud offenses, as well as violation of California statutes prohibiting
21    the filing of false documents and burglary. See SAC ¶¶ 203–22.
22           RICO permits civil suit by “any person injured in his businesses or property.” 18
23    U.S.C. § 1964(c); see also Compton v. Ide, 732 F.2d 1429, 1433 (9th Cir. 1984). To state
24    a claim under RICO, a plaintiff must allege: “(1) conduct (2) of an enterprise (3) through a
25    pattern (4) of racketeering activity (known as ‘predicate acts’) (5) causing injury to the
26
27
      7
28     On August 27, 2020, Attorney James Cummins Diefenbach, III, appeared on behalf of Plaintiffs, see
      ECF No. 75, but at the time the SAC was filed and the present Motion was briefed, Plaintiffs were pro se.

                                                         10
                                                                                           18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1372 Page 11 of 21



1     plaintiff’s ‘business or property.’” Grimmett v. Brown, 75 F.3d 506, 510 (9th Cir. 1996),
2     cert. dismissed, 117 S. Ct. 759 (1997); see also Sedima, S.P.R.L. v. Imrex Co. Inc., 473
3     U.S. 479, 496 (1985).
4           “‘[R]acketeering activity’ is any act indictable under several provisions of Title 18
5     of the United States Code, and includes the predicate acts of mail fraud[ and] wire fraud.”
6     Turner v. Cook, 362 F.3d 1219, 1229 (9th Cir. 2004) (citing 18 U.S.C. § 1961(1)). A
7     “pattern of racketeering activity . . . requires at least two [predicate] acts of racketeering
8     activity . . . within ten years.” 18 U.S.C. § 1961(5). The Supreme Court has cautioned
9     “that “while two acts are necessary, they may not be sufficient” to establish a pattern of
10    racketeering activity. See H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 237–38 (1989); see
11    also id. at 238 (“[P]roof of two acts of racketeering activity, without more, does not
12    establish a pattern.”) (quoting 116 Cong. Rec. 18940 (1970) (statement of Sen.
13    McClellan)). Consequently, “to prove a pattern of racketeering activity a plaintiff . . . must
14    show that the racketeering predicates are related, and that they amount to or pose a threat
15    of continued activity.” Id. at 239 (emphasis in original). Further, where a plaintiff alleges
16    RICO claims against multiple defendants, the “plaintiff must allege at least two predicate
17    acts by each defendant.” In re WellPoint, Inc. Out-of-Network UCR Rates Litig., 865 F.
18    Supp. 2d 1002, 1035 (C.D. Cal. 2011) (emphasis in original).
19          The heightened pleading requirement of Rule 9(b) of the Federal Rules of Civil
20    Procedure applies to RICO claims. Moore v. Kayport Package Express, Inc., 885 F.2d
21    531, 541 (9th Cir. 1989); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392-
22    93 (9th Cir. 1988), cert. denied, 493 U.S. 858 (1989). Under Rule 9(b), plaintiff must
23    specifically allege the time, place, and manner of the alleged wrongful conduct, as well as
24    identify the parties to each wrongful act.         Moore, 885 F.2d at 541; Alan Neuman
25    Productions, Inc., 862 F.2d at 1392–93.            RICO allegations that do not meet this
26    requirement should be dismissed. Moore, 885 F.2d at 541; Alan Neuman Productions, 862
27    F.2d at 1392–93. Where multiple defendants allegedly engaged in fraudulent activity,
28    “Rule 9(b) does not allow a complaint to merely lump multiple defendants together.”

                                                    11
                                                                                  18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1373 Page 12 of 21



1     Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007). Rather, a plaintiff must identify
2     each defendant’s role in the alleged scheme. Id. at 765.
3           Moving Defendants contend that Plaintiffs’ RICO claim must be dismissed pursuant
4     to Rule 12(b)(6). See Mot. at 11–24. Specifically, Moving Defendants argue that (1)
5     Plaintiffs failed to plead the predicate acts of wire and mail fraud with the requisite
6     specificity under Rule 9(b), see id. at 12–16; (2) Plaintiffs failed to allege a “pattern” of
7     conduct, see id. at 16–21; (3) Redwood cannot be both a RICO enterprise and a defendant,
8     see id. at 22; and (4) Mr. Diallo lacks standing to bring the claim, see id. at 22–24.
9                  1.     Redwood as Both RICO Enterprise and Defendant
10          The Court will first address Moving Defendants’ third major argument against
11    Plaintiffs’ civil RICO claim: that Redwood cannot be both a RICO enterprise and a
12    defendant. See Mot. at 22 (citing Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158,
13    160 (2001)). In their Opposition, Plaintiffs disagree with Moving Defendants’ reading of
14    Cedric, see Opp’n at 8–9, but in the alternative argue that “Plaintiffs have alleged multiple
15    RICO enterprises,” id. at 9. Moving Defendants do not address Plaintiffs’ alternative
16    argument in their Reply.
17          The Court agrees with Moving Defendants that it is settled law that, in order to state
18    a civil RICO claim, a complainant must allege both a “person” and an “enterprise” that are
19    distinct, i.e., the enterprise cannot simply be one of the named defendants. See, e.g., Living
20    Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (citing
21    Cedric, 533 U.S. at 164). However, the Court also agrees with Plaintiffs that the allegations
22    of the SAC are adequate to survive the present Motion.            The Ninth Circuit “ha[s]
23    recognized that a group of individuals or corporations may together constitute a RICO
24    enterprise even though they do not incorporate or otherwise form a legal entity.” River
25    City Markets, Inc. v. Fleming Foods W., Inc., 960 F.2d 1458, 1461 (9th Cir. 1992) (citations
26    omitted). Moreover, the Ninth Circuit “consistently ha[s] held that in multiple-defendant
27    RICO cases, some of the individual defendants may also be identified as members of the
28    alleged association-in-fact enterprise.”     Id. (citations omitted).    Thus, drawing all

                                                    12
                                                                                  18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1374 Page 13 of 21



1     inferences in Plaintiffs’ favor and construing their pro se SAC liberally, as this Court must
2     on a Rule 12(b)(6) motion, the Court believes Plaintiffs have pleaded an enterprise
3     consisting of both Redwood and SoCal.           See, e.g., SAC ¶ 192 (alleging that “the
4     association-in-fact enterprise [is] known as Redwood Investments, LLC and or SoCal
5     Metrol Holdings, LLC”); see also Cedric, 533 U.S. at 160 (“Assuming, as we must given
6     the posture of this case, that the allegations in the complaint are true, we conclude that the
7     ‘person’ and ‘enterprise’ here are distinct and that the RICO provision applies.”). Thus,
8     the Court declines to dismiss Plaintiffs’ first cause of action on this ground.
9            3.     Mr. Diallo’s Standing
10           Second, the Court briefly addresses Moving Defendants’ argument that Mr. Diallo
11    lacks standing, and therefore any claims asserted by Mr. Diallo should be dismissed. See
12    Mot. at 23–24. As Moving Defendants’ own briefing acknowledges, it is not clear on the
13    face of the pleadings which of the two plaintiffs has a legal interest in the Subject Property,
14    and therefore any recovery, in this suit. See id. at 24 (“Either Merritt assigned this claim
15    to Diallo and Diallo has standing OR Merritt didn’t assign his claim and only Merritt has
16    standing.”). While it may be that ultimately only one of Plaintiffs will have standing to
17    recover on the claims, Moving Defendants have failed to allege any prejudice they face at
18    this early juncture by keeping both Plaintiffs in the case until the relevant facts concerning
19    standing surface. Accordingly, the Court declines at this time to dismiss Mr. Diallo’s
20    claims for lack of standing.
21                  2.      Specificity Under Rule 9(b)
22           Finally, the Court addresses Moving Defendants’ first major argument against
23    Plaintiffs’ claim for civil RICO violations: that Plaintiffs’ allegations fail to satisfy the
24    heightened pleading standard of Rule 9(b). See Mot. at 12–16. Plaintiffs argue that their
25    allegations are adequately specific, especially given that they allege that Mr. Carnes and
26    Ms. Miller acted as Redwood and Mr. Hwang’s agents. See Opp’n at 6 (citing SAC ¶¶ 25,
27    26, 224); id. at 7.
28    ///

                                                    13
                                                                                   18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1375 Page 14 of 21



1            Plaintiffs essentially allege Moving Defendants’ involvement in four predicate acts,
2     concerning the First Grant Deed, the Second Grant Deed, the Sunkist Property, and the
3     Hallenbeck Property. See generally SAC; see also Opp’n at 3. Plaintiffs also assert that
4     these four transactions constitute racketeering activity based on at least four statutes: 18
5     U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), Cal. Penal Code § 115 (filing
6     of false documents), and Cal. Penal Code § 460(b) (burglary). See SAC ¶ 207.
7                         i.    Wire Fraud and Mail Fraud
8                               a.       The First and Second Grant Deeds
9            As to the First Grant Deed, Plaintiffs allege that, on May 2, 2018, the First Grant
10    Deed “was sent electronically by wire via email and or text message by Defendant Carnes
11    and Miller . . . to Defendant[s] Redwood . . . and . . . Hwang.” FAC ¶ 47. Plaintiffs claim
12    “[t]his was done in order to inform their co-conspirators of their success in obtaining the
13    grant deed from Mr. Merritt.” Id. Plaintiffs also allege that, while at the County Recorder’s
14    Office, “Defendants Carnes and Miller caused the [First Grant Deed] to be sent through
15    the United States interstate mails . . . to: 6188 Dupree Street, Saint Louis, MO 63135.”
16    Id. ¶ 48 (emphasis in original).
17           As to the Second Grant Deed, Plaintiffs allege that, “[o]n or about June 28, 2018,”
18    Mr. Carnes and Ms. Miller “caused [the Second Grant Deed] to be transmitted in interstate
19    commerce and then recorded in the San Diego Recorders office knowing that it was a false
20    filing in violation of California Penal Code § 115.” Id. ¶ 97. On or around the same day,
21    they “caused the [Second Grant Deed] to be illegally mailed in the United States Mails by
22    requesting that the San Diego Recorders office mail it to” Mr. Carnes’s attention at a
23    Missouri address. Id. ¶ 98. On information and belief, on or around the same day, Mr.
24    Carnes and Ms. Miller also “caused the [Second Grant Deed] to be sent via wire and or
25    email to all other Defendants” from their apartment in North Hollywood, California. Id. ¶
26    101.
27           As relevant to both the First and Second Grant Deeds, Plaintiffs generally allege that
28    “[a]ll Defendants acted in association and conspiracy by use of the telephone, mail, email,

                                                    14
                                                                                 18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1376 Page 15 of 21



1     or other communication facilities to communicate with each other regarding the conspiracy
2     and to complete the unlawful execution of the grant deed and filing in the County
3     Recorder’s office.” Id. ¶ 170. Plaintiffs also claim that “each of the named Defendants
4     was at all times mentioned herein, the agent, employee, partner and/or representative of
5     one or more of the remaining Defendants and was acting within the course and scope of
6     such relationship,” and that “each of the Defendants herein gave consent to, ratified and
7     authorized the acts alleged herein to each of the remaining Defendants.” Id. ¶ 15.
8            Moving Defendants contend that Plaintiffs have failed to adequately allege Redwood
9     and Mr. Hwang’s specific involvement in the First and Second Grant Deed transactions.
10    Mot. at 15–16. They claim that “Plaintiffs fail to allege that Redwood or Hwang ever made
11    any representations to Plaintiffs, much less the time, place, manner, and specific content of
12    those unalleged representations.” Reply at 8.
13           However, Moving Defendants’ argument misses the mark, as it appears, from the
14    face of the SAC, that Plaintiff is seeking to hold Redwood and Hwang liable on the theory
15    of respondeat superior—in other words, Redwood and Mr. Hwang are liable for the acts
16    of Mr. Carnes and Ms. Miller as Moving Defendants’ agents. See, e.g., SAC ¶¶ 15, 25,
17    192.   This interpretation of the SAC is confirmed by Plaintiffs’ argument in their
18    Opposition that Mr. Carnes’s and Ms. Millers’s status as agents of Redwood and Mr.
19    Hwang “ties the conduct of Carnes and Miller, as to all of their fraudulent conduct, to
20    Defendants Redwood and Hwang.” Opp’n at 6. Notably, Moving Defendants do not
21    appear to address this argument in reply.
22           It is established Ninth Circuit law that “an employer that is benefited [sic] by its
23    employee or agent’s violations of section 1962(c) may be held liable under the doctrines
24    of respondeat superior and agency when the employer is distinct from the enterprise.”
25    Miller v. Yokohama Tire Corp., 358 F.3d 616, 619–20 (9th Cir. 2004) (quoting Brady v.
26    Dairy Fresh Prods. Co., 974 F.2d 1149, 1154 (9th Cir. 1992)) (emphasis in original).
27           Nonetheless, while the Court finds that Plaintiffs could, potentially, state a claim
28    premised on Moving Defendants’ liability based on the acts of their purported agents, the

                                                   15
                                                                                 18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1377 Page 16 of 21



1     Court agrees with Moving Defendants’ overarching argument that the allegations of the
2     SAC are not adequate to do so. These allegations “are ‘nothing more than legal conclusions
3     of the type prohibited by Iqbal and Twombly.’” Siegel v. Scripps Networks Interactive,
4     Inc., No. CV1602166ABFFMX, 2016 WL 10968138, at *3 (C.D. Cal. May 18, 2016)
5     (citation omitted); see also United Bhd. of Carpenters & Joiners of Am. v. Bldg. & Const.
6     Trades Dep’t, 911 F. Supp. 2d 1118, 1136 (E.D. Wash. 2012), aff’d sub nom. United Bhd.
7     of Carpenters & Joiners of Am. v. Bldg. & Const. Trades Dep’t, AFL-CIO, 770 F.3d 834
8     (9th Cir. 2014) (finding “repeated allegations made by Plaintiffs that both named and
9     unnamed individuals acted as ‘BCTD Defendant's agents’ . . . is merely a formulaic legal
10    conclusion prohibited under Iqbal and Twombly,” and that “Plaintiffs failed to plead facts
11    showing that the putative agents committing these acts were subject to the control of
12    ‘BCTD Defendants.’”) (citation omitted).
13          Plaintiffs only make generalized statements that Mr. Carnes and Ms. Miller are
14    agents of Redwood and/or Mr. Hwang, without pleading necessary facts, such as Redwood
15    and/or Mr. Hwang’s right to control their purported agents’ activities. Without sufficient
16    factual allegations concerning the purported agency relationship to tie Redwood and Mr.
17    Hwang to the alleged mail and wire fraud connected to the First and Second Grant Deeds,
18    Plaintiffs have failed to adequately allege these purported predicate acts.
19                              b.     The Sunkist and Hallenbeck Properties
20          Plaintiffs also allege two other predicate acts of wire and mail fraud as relevant to
21    Redwood and Mr. Hwang. First, Plaintiffs allege “[o]n information and belief” that
22    Redwood participated in financing the fraudulent sale of the Sunkist Property on or around
23    March 14, 2018. SAC ¶ 126. However, Plaintiffs fail to allege any act in relation to this
24    particular predicate act that might constitute mail or wire fraud, much less the time, place,
25    and manner of, and parties to, those communications. The same is true of the allegations
26    concerning the allegedly fraudulent sale of the Hallenbeck Property in 2016. See generally
27    id. ¶¶ 127–34. Plaintiffs explicitly allege no acts that might be construed as wire or mail
28    fraud, much less allege the facts concerning those acts with particularity. The bare

                                                   16
                                                                                    18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1378 Page 17 of 21



1     allegation that all Defendants “used the telephone, mail, email or other communication
2     facilities to complete similar unlawful executions of grant deeds and filings in the County
3     Recorder’s office against many other individuals in real estate transactions,” id. ¶ 172, is
4     inadequate under Rule 9(b). Accordingly, Plaintiffs have failed to plead wire or mail fraud
5     as to the Sunkist and Hallenbeck Properties with the requisite detail.
6                        ii.    Cal. Penal Code §§ 115 and 460(b)
7            Moving Defendants utterly overlook the other bases Plaintiffs assert for the alleged
8     predicate acts: violations of California statutes prohibiting the filing of false documents
9     (Cal. Penal Code § 115) and burglary (Cal. Penal Code § 460(b)). See SAC ¶¶ 84, 207.
10    Nonetheless, the Court may “sua sponte ‘note the inadequacy of a complaint and dismiss
11    it for failure to state a claim’” where the Court finds that Plaintiffs “cannot possibly win
12    relief” on the claim as stated. Sotanski v. HSBC Bank USA, Nat’l Ass’n, No. 15-CV-01489-
13    LHK, 2015 WL 4760506, at *6 (N.D. Cal. Aug. 12, 2015), aff'd sub nom. Sotanski v. HSBC
14    Bank USA, NA, 671 F. App'x 999 (9th Cir. 2016) (quoting Sparling v. Hoffman Const. Co.,
15    864 F.2d 635, 638 (9th Cir.1988)).
16           The Court finds the allegations of the SAC insufficient to state predicates acts
17    premised on these two statutory provisions. As relevant here, Section 1961(1)(A) of Title
18    18 of the United States Code provides that the following may constitute racketeering
19    activity:
20                 [A]ny act or threat involving murder, kidnapping, gambling,
                   arson, robbery, bribery, extortion, dealing in obscene matter, or
21
                   dealing in a controlled substance or listed chemical (as defined
22                 in section 102 of the Controlled Substances Act), which is
                   chargeable under State law and punishable by imprisonment for
23
                   more than one year . . . .
24
25    However, the allegations of the SAC plainly fail to allege “racketeering activity” that falls
26    within this definition. The only offenses in the list that the Court can presume Plaintiffs
27    intend to evoke, based on the allegations contained in the SAC, are robbery and extortion.
28    However, robbery under California law requires that the taking of the property be

                                                   17
                                                                                 18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1379 Page 18 of 21



1     “accomplished by means of force or fear.” Cal. Penal Code § 211. There are no allegations
2     in the SAC that Defendants used force or fear to induce Mr. Merritt to part with his
3     property. The same is true of the alleged predicate acts involving the Sunkist Property and
4     the Hallenbeck Property: there are certainly troubling allegations of duplicity, but not force
5     or fear.
6            Similarly, extortion under California law is defined as “the obtaining of property or
7     other consideration from another, with his or her consent, . . . induced by a wrongful use
8     of force or fear, or under color of official right.” Cal. Penal Code § 518. The obtaining of
9     Mr. Merritt’s signature on the deed “by any extortionate means,” per California Penal Code
10    § 522, would satisfy the “obtaining of property” requirement. See, e.g., The Rutter Group,
11    California Criminal Law § 8:79 (“Penal Code § 522 specifically identifies any instrument
12    that would transfer property or create a right as one of the property rights protected by the
13    Penal Code’s prohibitions against extortion.”). But again, Plaintiffs face the problem that
14    there are no allegations that Defendants used “extortionate means,” i.e., “force or fear,” to
15    obtain Mr. Merritt’s signature. Such allegations are similarly missing as to the signatures
16    of the owners of the Sunkist Property and the Hallenbeck Property.
17           Accordingly, the Court also finds that Plaintiffs fail to satisfactorily allege predicate
18    acts by Moving Defendants premised on various California state law provisions. Because
19    the Court finds that Plaintiffs have not adequately alleged any predicate acts, the Court
20    declines to address Moving Defendants’ second argument for dismissal of Plaintiffs’ first
21    cause of action: that Plaintiffs fail to plead a “pattern” of violative conduct. See Mot. at
22    16–21; see also Comwest, Inc. v. Am. Operator Servs., Inc., 765 F. Supp. 1467, 1477 (C.D.
23    Cal. 1991) (“Without these predicate acts of racketeering activity, plaintiff can state no
24    claim under RICO,” and, accordingly, “it is unnecessary for the Court to consider the other
25    deficiencies in [the plaintiff’s] pleading of its RICO claims.”).
26           Thus, the Court finds that Plaintiffs have failed to state a claim for “Civil RICO” and
27    accordingly GRANTS Moving Defendants’ Motion with regard to Plaintiffs’ first cause
28    of action. Although the Court remains skeptical that Plaintiffs will be able to adequately

                                                     18
                                                                                    18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1380 Page 19 of 21



1     allege this cause of action, the Court also is not convinced that the defects identified are
2     intrinsically incurable. C.f. Mot. at 27–28. Accordingly, the Court DISMISSES Plaintiffs’
3     first cause of action WITHOUT PREJUDICE.
4           B.        Second Cause of Action for “RICO Conspiracy”
5           Plaintiffs additionally allege a conspiracy to violate RICO as to all Defendants. See
6     SAC ¶¶ 223–27. Under Section 1962(d) of Title 18 of the United States Code, “[i]t shall
7     be unlawful for any person to conspire to violate any of the provisions of subsection (a),
8     (b), or (c) of this section.” “To establish a violation of section 1962(d), Plaintiffs must
9     allege either an agreement that is a substantive violation of RICO or that the defendants
10    agreed to commit, or participated in, a violation of two predicate offenses.” Howard v.
11    America Online Inc., 208 F.3d 741, 751 (9th Cir. 2000). “A conspirator must intend to
12    further an endeavor which, if completed, would satisfy all of the elements of a substantive
13    criminal offense, but it suffices that he adopt the goal of furthering or facilitating the
14    criminal endeavor.” Salinas v. United States, 522 U.S. 52, 65 (1997). Moreover, “[a]
15    defendant must also have been ‘aware of the essential nature and scope of the enterprise
16    and intended to participate in it.’” Howard, 208 F.3d at 751 (quoting Baumer v. Pachl, 8
17    F.3d 1341, 1346 (9th Cir.1993)).
18          Moving Defendants raise three chief arguments for dismissal of Plaintiffs’ second
19    cause of action pursuant to Rule 12(b)(6): (1) the new cause of action exceeds the scope of
20    amendment granted by this Court’s August 6, 2019 Order, see Mot. at 24–25; (2) because
21    Plaintiffs’ claim for civil RICO violations is deficient, the RICO conspiracy claim must
22    likewise fail, see id. at 25–26; and (3) the allegations of RICO conspiracy are deficient, see
23    id. at 26–27.
24          Regarding Moving Defendants’ first argument, the Court notes that the proper
25    vehicle for raising this argument would have been a motion to strike pursuant to Federal
26    Rule of Civil Procedure 12(f); however, the Court will address the substance of the
27    argument as though it were a properly designated motion to strike. See, e.g., Kelley v.
28    Corr. Corp. of Am., 750 F. Supp. 2d 1132, 1146 (E.D. Cal. 2010) (converting improperly

                                                    19
                                                                                  18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1381 Page 20 of 21



1     designated motion to strike to 12(b)(6) motion); Mijares v. Ryder Truck Rental, Inc., No.
2     CV 20-1328-MWF (KS), 2020 WL 1912217, at *4 (C.D. Cal. Apr. 17, 2020) (construing
3     motion to dismiss as motion to strike). While the Court agrees that the new cause of action
4     for RICO conspiracy exceeds the scope of amendment granted in the August 6, 2019 Order,
5     “[e]xceeding the scope of a court’s leave to amend is not necessarily sufficient grounds for
6     striking a pleading or portions thereof.” Allen v. Cnty. of Los Angeles, No. CV 07-102-R
7     (SH), 2009 WL 666449, at *2 (C.D. Cal. Mar. 12, 2009) (citations and internal quotation
8     marks omitted).    Ultimately, Moving Defendants do not argue that they have been
9     prejudiced by the addition of this new claim, which relies on the same facts as the
10    previously asserted claim for civil RICO violations. See id. at *3. And, as Plaintiffs note,
11    they were pro se at the time the SAC was filed, and should therefore be accorded some
12    latitude. See Opp’n at 9. Accordingly, the Court will neither dismiss nor strike Plaintiffs’
13    second cause of action against Moving Defendants on this ground.
14          As to Moving Defendants’ second argument, the Court agrees that the deficiency of
15    Plaintiffs’ first cause of action merits dismissal of their second cause of action. In Howard,
16    supra, the Ninth Circuit affirmed the district court’s holding that the plaintiffs failed to
17    state a claim for a conspiracy to violate RICO, as “[p]laintiffs cannot claim that a
18    conspiracy to violate RICO existed if they do not adequately plead a substantive violation
19    of RICO.” 208 F.3d at 751; see also Ewing v. Flora, No. 14CV2925 AJB (NLS), 2015
20    WL 12564225, at *5 (S.D. Cal. Mar. 25, 2015) (“The failure to adequately plead a
21    substantive violation of RICO precludes a claim for conspiracy.”) (citing Howard, 208
22    F.3d at 751); Ewing v. 8 Figure Dream Lifestyle, LLC, No. 18-CV-1063-AJB-AGS, 2019
23    WL 1429589, at *7 (S.D. Cal. Mar. 29, 2019) (“Plaintiff has failed to adequately plead a
24    RICO violation, accordingly Plaintiff's cause of action for RICO conspiracy also fails.”).
25          Because the Court has determined that Plaintiffs failed to state a claim for violation
26    of RICO, see supra at 10–19, the Court finds Plaintiffs likewise have failed to allege a
27    ///
28    ///

                                                    20
                                                                                  18-CV-1793 JLS (JLB)
     Case 3:18-cv-01793-JLS-JLB Document 76 Filed 10/14/20 PageID.1382 Page 21 of 21



1     claim for conspiracy to violate RICO.8              Accordingly, the Court GRANTS Moving
2     Defendants’ Motion as to this cause of action as well. Again, the Court DISMISSES this
3     cause of action, which Plaintiffs have only attempted to state once, WITHOUT
4     PREJUDICE.
5                                               CONCLUSION
6            In light of the foregoing, the Court GRANTS Moving Defendants’ Motion.
7     Specifically, the Court DISMISSES WITHOUT PREJUDICE Plaintiffs’ first and
8     second causes of action as to Moving Defendants.
9            The Court will grant Plaintiffs one final opportunity to amend. Plaintiffs MAY
10    FILE an amended complaint within thirty (30) days of the electronic docketing of this
11    Order. Should Plaintiffs elect to file an amended complaint, it must cure the deficiencies
12    noted herein and must be complete in itself, without reference to Plaintiffs’ prior
13    complaints. See S.D. Cal. CivLR 15.1. Any claims not re-alleged in the amended
14    complaint will be considered waived. See Lacey v. Maricopa Cnty., 693 F.3d 896, 925,
15    928 (9th Cir. 2012). To be clear, Plaintiffs are only granted leave to amend the causes of
16    action currently asserted in their SAC. Should Plaintiffs fail to file an amended complaint
17    within thirty (30) days of the electronic docketing of this Order, this action will proceed
18    against the remaining Defendants, but Plaintiffs’ claims against Redwood and Mr.
19    Hwang will be dismissed with prejudice.
20           IT IS SO ORDERED.
21    Dated: October 14, 2020
22
23
24
25
26
27
28
      8
        In light of this disposition, the Court declines to address Moving Defendants’ third argument regarding
      the sufficiency of Plaintiffs’ conspiracy allegations.

                                                         21
                                                                                           18-CV-1793 JLS (JLB)
